          Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY, et al.
                                                        Case No. 1:20-cv-02132-DLF
       Plaintiffs,
                                                        STIPULATED SETTLEMENT
v.                                                      AGREEMENT AND ORDER
MITCHELL LEVERETTE, in his official capacity            Honorable Dabney L. Friedrich
as the State Director of the U.S. Bureau of Land
Management’s Eastern States Office, et al.,

       Defendants.


        This Stipulated Settlement Agreement (“Agreement”) is entered into by and between

Plaintiffs Center for Biological Diversity, Northeastern Minnesotans for Wilderness, and The

Wilderness Society, and Defendants Mitchell Leverette, in his official capacity as the State

Director of the U.S. Bureau of Land Management’s (“BLM”) Eastern States Office, U.S. Bureau

of Land Management, U.S. Fish and Wildlife Service, and U.S. Forest Service (collectively, the

Parties), who, by and through their undersigned counsel, state as follows:

     WHEREAS, in 2012, the U.S. Forest Service issued a Final Environmental Impact Statement

(“FEIS”) and signed a Record of Decision consenting to approval of 28 prospecting permit

applications;

     WHEREAS, the Bureau of Land Management (“BLM”) participated in preparation of the

FEIS and, in 2012, signed a Record of Decision approving the 28 prospecting permit applications

and thereafter issued permits for initial terms of two years, subject to Forest Service stipulations;

     WHEREAS, Twin Metals and Duluth Metals applied for an extension of thirteen of these

prospecting permits for four-year terms at least 90 days prior to the expiration of these original

permits in 2014, as required by 43 C.F.R. § 3505.64;
            Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 2 of 7




   WHEREAS, in March 2015, BLM completed and published its Determination of NEPA

Adequacy worksheet;

   WHEREAS, on May 1, 2020, BLM issued a decision approving four-year extensions on the

thirteen prospecting permits, noting that the 2012 FEIS had considered not only the effects of the

original permits, but also the effects of possible extensions;

   WHEREAS, BLM did not conduct an Environmental Assessment under the National

Environmental Protection Act (“NEPA”) or an effects determination under the Endangered

Species Act (“ESA”) before approving the extensions for the thirteen prospecting permits;

   WHEREAS, on August 5, 2020, Plaintiffs filed the above-captioned action alleging, among

other things, that BLM’s May 1, 2020 decision violated NEPA and the ESA; and

   WHEREAS, BLM retains the authority and discretion to amend or issue a new decision that

either approves or denies the requested extension of one or more of the thirteen prospecting

permits based on the outcome of the additional NEPA and ESA analyses, and the U.S. Forest

Service retains the authority and discretion as to whether to consent, see Code v. McHugh, 139 F.

Supp. 3d 465, 468 (D.D.C. 2015);

   WHEREAS, Twin Metals holds the thirteen prospecting permits at issue in this case and has

agreed not to engage in surface disturbing activities pending completion of the environmental

analyses;

   NOW, THEREFORE, the Parties hereby stipulate and agree as follows:

             1. BLM will voluntarily reconsider—and will determine whether to amend, ratify,

   rescind, or supersede with a new decision—its May 1, 2020 decision authorizing the

   extension of 13 prospecting permits (MNES054387, MNES054050, MNES054194,
      Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 3 of 7




MNES054195, MNES054196, MNES053731, MNES055301, MNES055302, MNES055305,

MNES053868, MNES054037, MNES055203, and MNES055206).

          2. In the course of revisiting the May 1, 2020 decision, BLM will conduct an

Environmental Assessment under NEPA on Twin Metals’ applications to extend the thirteen

prospecting permits, with the Forest Service participating as a cooperating agency.

          3. BLM will hold at least a 30-day public comment period on the Environmental

Assessment referenced in Paragraph 2, and will notify Plaintiffs when its written decision is

issued.

          4. In the course of reconsidering the May 1, 2020 decision, BLM will also complete

an effects determination and, as appropriate, request initiation of any necessary ESA Section

7 consultation pursuant to 50 C.F.R. Part 402, or other applicable regulations in effect at the

time the determination is made, regarding the potential effects of extending the thirteen

prospecting permits on ESA-listed species and designated critical habitat.

          5. BLM will not authorize surface disturbing activities for these thirteen prospecting

permits pending BLM’s issuance of the amendment, ratification, or new decision referenced

in Paragraph 1, except for activities required of Twin Metals to remain in compliance with

their state and federal permit requirements.

          6. Plaintiffs reserve the right to challenge any alleged inadequacy in the NEPA

analysis and ESA effects determination and/or consultation referenced in Paragraphs 2-4,

including related decisions by BLM, the U.S. Forest Service, and the U.S. Fish and Wildlife

Service. Plaintiffs’ sole remedy for challenging any such alleged inadequacy is to file a new

civil action under the judicial review provisions of the Administrative Procedure Act or the

ESA citizen suit provision. In the event of a dispute concerning BLM’s compliance with
      Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 4 of 7




Paragraph 5 of this Agreement, Plaintiffs shall provide Defendants with written notice of the

perceived violation. The Parties agree that they will meet and confer (either telephonically or

in person) in a good faith effort to resolve any dispute before seeking further relief. If the

Parties are unable to resolve the dispute themselves, then Plaintiffs may seek an order from

the Court to enforce BLM’s compliance with Paragraph 5. Plaintiffs agree that they will not

seek contempt of court as an available remedy for any alleged violation of Paragraph 5.

       7. Without waiving any defenses or making any admissions, Defendants agree to

pay Plaintiffs $25,000 in attorneys’ fees and costs. Plaintiffs agree to accept the $25,000

from Defendants in full satisfaction of any and all claims, demands, rights, and causes of

action for any and all attorneys’ fees and costs Plaintiffs reasonably incurred in connection

with this litigation through the signing of this Agreement. The United States may offset the

payment amounts to account for any delinquent debts owed by each Payee to the United

States pursuant to 31 U.S.C. §§ 3711, 3716. By this Agreement, Defendants do not waive

any right to contest fees and costs claimed by Plaintiffs or Plaintiffs’ counsel in any future

litigation or continuation of the present action.

       8. Plaintiffs agree to furnish Defendants with the information necessary to effectuate

the $25,000 payment set forth by Paragraph 7. Payment will be made to the Center for

Biological Diversity by electronic funds transfer. Defendants agree to submit all necessary

paperwork for the processing of the attorneys’ fees award within fifteen (15) days from

receipt of the necessary information from Plaintiffs or from approval of this Agreement by

the Court, whichever is later.

       9. No part of this Agreement shall have precedential value in any litigation or in

representations before any court or forum or in any public setting. This Agreement is
      Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 5 of 7




executed for the purpose of settling Plaintiffs’ Complaint, and nothing herein shall be

construed as precedent having preclusive effect in any other context.

        10. Nothing in this Agreement shall be construed or offered as evidence in any

proceeding as an admission or concession of any wrongdoing, liability, or any issue of fact or

law concerning the claims settled under this Agreement or any similar claims brought in the

future by any other party. Except as expressly provided in this Agreement, none of the

parties waives or relinquishes any legal rights, claims, or defenses it may have.

        11. Nothing in this Agreement shall be interpreted as, or shall constitute, a

requirement that Defendants are obligated to pay any funds exceeding those available or take

any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other

applicable appropriations law.

        12. The Parties agree that this Agreement was negotiated in good faith and that it

constitutes a settlement of claims that were disputed by the Parties. This Agreement contains

all the terms of agreement between the Parties concerning the Complaint, and is intended to

be the final and sole agreement between the Parties with respect thereto. The Parties agree

that any prior or contemporaneous representations or understanding not explicitly contained

in this written Agreement, whether written or oral, are of no further legal or equitable force

or effect.

        13. The undersigned representatives of each party certify that they are fully

authorized by the party or parties they represent to agree to the terms and conditions of this

Agreement and do hereby agree to the terms herein. Further, each party, by and through its

undersigned representative, represents and warrants that it has the legal power and authority
         Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 6 of 7




   to enter into this Agreement and bind itself to the terms and conditions contained in this

   Agreement.

          14. The terms of this Agreement shall become effective upon entry of an Order by the

   Court approving the Agreement.

          15. Upon adoption of this Agreement by the Court, all counts of Plaintiffs’ Complaint

   shall be voluntarily dismissed with prejudice in accord with FRCP 41. Notwithstanding the

   dismissal of this action, the Parties hereby agree to comply with the terms of this Agreement

   subject to the limitations described in Paragraph 6. See Kokkonen v. Guardian Life Ins. Co.

   of Am., 511 U.S. 375 (1994).



Dated: May 7, 2021                           Respectfully submitted,

                                             /s/ Briena L. Strippoli
                                             BRIENA L. STRIPPOLI (MD Atty#0612130372)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife & Marine Resources Section
                                             Ben Franklin Station, P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Briena.Strippoli@usdoj.gov
                                             (202) 305-0339 p. | (202) 305-0275 f.

                                             /s/ Leilani Doktor
                                             LEILANI DOKTOR (HI Atty#11201)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Environment & Natural Resources Division
                                             Natural Resources Section
                                             Ben Franklin Station, P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Leilani.Doktor@usdoj.gov
                                             (202) 305-0447 p.

                                             Attorneys for Defendants
        Case 1:20-cv-02132-DLF Document 22 Filed 05/10/21 Page 7 of 7




                                   /s/ William J. Snape, III
                                   WILLIAM J. SNAPE, III (DC Bar No. 455266)
                                   Center for Biological Diversity
                                   1411 K Street NW, Suite 1300
                                   Washington, DC 20005
                                   wsnape@wcl.american.edu
                                   (202) 274-4443

                                   /s/ Marc D. Fink
                                   MARC D. FINK (MN Bar No. 343407)
                                   Center for Biological Diversity
                                   209 East 7th Street
                                   Duluth, Minnesota 55805
                                   mfink@biologicaldiversity.org
                                   (218) 464-0539

                                   /s/ Allison N. Melton
                                   ALLISON N. MELTON (CO Bar No. 45088)
                                   Center for Biological Diversity
                                   P.O. Box 3024
                                   Crested Butte, CO 81224
                                   amelton@biologicaldiversity.org
                                   (970) 309-2008

                                   Attorneys for Plaintiffs



IT IS SO ORDERED.

Dated: _______________             Signed By: _______________________________
                                                Hon. Dabney L. Friedrich
                                                United States District Judge
